By the Court, McArthur, J.:
We are of opinion that the demurrer was well taken, and that the court below did not err in sustaining the same and in dismissing the suit. It appears that the business of making the purchase and receiving the deed from the Herpins was performed by B. DeLorme, who under a fair construction of the complaint must, we think, be regarded as having acted as the agent of the appellant. In making the purchase it does not appear that the appellant or his agent had any understanding or agreement with the respondent, and it is impossible to discover with whom the understanding and agreement referred to in the second allegation was had or made. It certainly does not appear that the respondent was in any way connected therewith or interested therein. There is nothing in the complaint showing that the respondent is in any manner chargeable with what seems to have been the appellant’s own negli*416gence in nobbeing present and definitely ascertaining tbe nature and contents of tbe deed from tbe Herpins. It is nowhere alleged that the respondent did any act or uttered any word which induced tbe appellant or his agent to purchase tbe land or to neglect to examine tbe deed.
Tbe execution of tbe deed of November 4, 1865, by appellant and wife and respondent and wife to George A. Manning, is a solemn ratification of tbe act of DeLorme in making tbe purchase from tbe Herpins and in receiving their deed and estops tbe appellant from now asserting that be did not know tbe quantity and quality of tbe estate granted.
Tbe allegation of false representations charged to have been made by respondent in relation to tbe donation claim in Clackamas county, is defective and insufficient.. It is not enough that tbe respondent be charged with falsely representing that there were three hundred and twenty acres of land in said claim, tbe appellant must also allege that he trusted in and relied upon such representations, and was by them misled to bis injury or prejudice.
Tbe complaint contains an allegation which relates to a deed-executed by George A. Manning and wife to respondent. He is not 'a party to this suit. The matters set forth in that allegation cannot be examined into or passed upon in this suit. But if they could be, there is nothing whatever to show that be was not a purchaser in good faith, for a valuable consideration, or that be bad any notice whatever of tbe prior existing equities, if any, between appellant and respondent.
, Furthermore, it does not appear that tbe respondent is at present or was at tbe time of tbe filing of tbe complaint tbe owner of tbe land, and it would be impossible to afford tbe appellant any relief under this complaint unless such fact was alleged and proved.
Decree affirmed.